NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



VIVIAN L. NORTON, DOC #T93938,               )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-2074
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed October 5, 2018.

Appeal from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.

Howard L. Dimmig, II, Public Defender, and
Frederick W. Vollrath, Special Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Katie Salemi Ashby,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


NORTHCUTT, SLEET, and ATKINSON, JJ., Concur.